Dismissed and Memorandum Opinion filed January 17, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-18-00864-CV

                   TARIN ARCHIBALD NGUYEN, Appellant
                                          V.
                          TUAN M. NGUYEN, Appellee

                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-45631

                 MEMORANDUM                         OPINION


      This is an appeal from a judgment signed December 8, 2017. The notice of
appeal was filed October 5, 2018. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207.
      On November 29, 2018, this court ordered appellant to pay the appellate filing
fee on or before December 14, 2018, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2